UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 8, 2011 Arabian American Development Company (Exact name of registrant as specified in its charter) Delaware (State or jurisdiction of incorporation or organization) 1-33926 (Commission File Number) 75-1256622 (I.R.S. Employer Identification No.) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas 77478 (Address of principal executive offices) (409) 385-8300 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changes Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a) Arabian American Development Company (the “Company”) held its Annual Meeting of Shareholders on June 8, 2011, at which the matters set forth below in response to Item 5.07(b) were submitted to a vote.Percentages are based on the total of the shares voted “For” and either “Withheld” or “Against”, as appropriate. (b) The shareholders elected each of the Board’s three director nominees as set forth below: Nominees Votes For % For Votes Against Abstentions Broker Non-Votes Uncast Nicholas N. Carter (3 year term) % Mohammed O. Al Omair (3 year term) % John R. Townsend (1 year term) % The shareholders voted as set forth below on three management proposals: Ratification of BKM Sowan Horan, LLP as Independent Auditors for 2011: Votes For: % Votes Against: Abstentions: Broker Non-Votes: 0 Advisory Vote on Executive Compensation: Votes For: % Votes Against: Abstentions: Broker Non-Votes: Frequency of Advisory Vote on Executive Compensation: Votes for 1 Year: % Votes for 2 years: % Votes for 3 Years: % Abstentions: % Broker Non-Votes: (d) The Company will include an advisory vote on executive compensation in its proxy materials annually until the next required vote on the frequency of shareholder votes on the compensation of executives. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following person on behalf of the Company in the capacities indicated on June 9, 2011. Signature Title /s/ Connie Cook Connie Cook Chief Financial Officer (principal financial and accounting officer)
